         Case 8:19-cv-02803-TDC Document 38 Filed 07/14/21 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND



DEVON JAMAL TOWNSEND,

        Plaintiff,

        V.



C.O. II AMY CONNELL,
CO 11 JOHN MOST,
LT. JAMES SMITH,
CO ir BRADLEY RITCHIE,
                                                        Civil Action No. TDC-19-2803
C.O. LANE BUTERBAUGH,
C.O. IT JOSHUA HENRY,
C.O. n DANIEL FRENZEL,
C.O. II JUSTIN BROOKS,
C.O. II HARRY CARR,
WILLIAM LOGSDON,
SGT. FLOYD BENSON,
SGT. SLATE,
HEARING OFFICER JAMIE FARRIS,
        Defendants.



                                           ORDER


       Upon consideration ofthe motion for appointment of counsel filed by Devon Jamal

Townsend, and pursuant to the Court's requirement that members of the bar make themselves

available fi*om time to time to act as pro bono coimsel, it is this )V day ofJuly, 2021
HEREBY ORDERED:



       1. Rachel E. Mueller, of the firm Aegis Law Group, LLP,801 Pennsylvania Avenue,

N.W., Suite 740, Washington, D.C. 20004,202-737-4094 is APPOINTED to represent Plaintiff

in the above-captioned civil action without compensation, except as allowed by any applicable

statute and except that allowable expenses may be reimbursed in accordance with Appendix C to

the Local Rules. Expenses are limited to a total of$10,000 per case unless otherwise requested
         Case 8:19-cv-02803-TDC Document 38 Filed 07/14/21 Page 2 of 3



by counsel with advance approval by the presiding judge and the Court's Attorney Admissions

Fund Committee. Counsel may enlist the assistance of other members ofthe firm to aid in this

representation, and fees will be waived for any co-counsel admitted pro hac vice.

       2. Said attorney may file a Motion for Reconsideration ofthis appointment within

fourteen(14) days ofthis Order and show good cause why she, or another attorney at the firm,is

unable to accept the appointment. Such motion shall be filed electronically with the imdersigned

judge, but may,at the option ofthe attorney, be filed using the "ex parte" function in CM/ECF

(see Ex Parte Matters in the Electronic Filing Requirements and Procedures for Civil Cases').

       3. In order to assist in performing a conflict check, the Clerk shall provide counsel a

copy ofthe docket sheet and the initial complaint, along with the form to Request

Reimbursement of Expenses.

       4. The Clerk shall enter the appearance of counsel.




                                                       Theodore D. Chuang
                                                        United States District Jud
         Case 8:19-cv-02803-TDC Document 38 Filed 07/14/21 Page 3 of 3



                               Instructions for Pro Bono Counsel


1. Documents previously filed in this case are available electronically through PACER.
   Counsel is eligible to obtain an exempt PACER account for use on this case. To register for
   a PACER account, go to www.pacer.uscourts.gov. A copy of this order must be faxed to
   PACER at 210-301-6441 to establish fee-exemption. Unless otherwise ordered by the Court,
   this fee exemption is valid for one year from the date ofthis order. Counsel should request
   an extension of this order at least ten days before its expiration ifthey wish to continue the
   fee exemption.

2. If you are not a CM/ECF user with this court, you must complete an on-line registration
   form. Go to the Court's website,"www.mdd.uscourts.eov ,from the CM/ECF tab, select
   CM.ECF Registration - Attorney Registration Form,complete the form and Submit.
   Information about electronic filing procedures and requirements is available on the website.
   Please note that ifthis case is subject to electronic filing, any documents submitted for filing
   in paper format may be returned to you. The Court does not mail paper copies of orders and
   other documents that are filed electronically.

3. Requests for Reimbursement of Expenses - Upon completion of the form,file the request
   electronically in CM/ECF using the Request by Court-Appointed Counsel for
   Reimbursement of Expenses Event under Other Filings/Other Documents.

4. Ifthis appointment is to represent a litigant currently housed in a prison facility, please be
   sure to include the inmate's identification number on the envelope to ensure any mailings are
   delivered to the inmate.
